UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6326


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JOSEPH ZIADEH,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:02-cr-00273-JRS-1)


Submitted:   July 19, 2012                 Decided:   August 1, 2012


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Ziadeh, Appellant Pro Se.      Gurney Wingate Grant, II,
Jonathan Holland Hambrick, Robert P. McIntosh, Assistant United
States Attorneys, Gregg Robert Nivala, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph    Ziadeh     appeals    the    district      court’s    order

denying his motion to vacate the district court’s previous order

appointing a receiver for the sale of certain real property.                       We

have     reviewed       the     record   and   find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Ziadeh, No. 3:02-cr-00273-JRS-1 (E.D.

Va. Jan, 4, 2012).            We dispense with oral argument because the

facts    and    legal    contentions     are   adequately     presented       in   the

materials      before     the    court   and   argument     would    not   aid     the

decisional process.

                                                                           AFFIRMED




                                          2